DETAILED ACTION
                                        Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                                                                  
                                      Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 12-15 and 17-19 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Ghadiri et al. (US 2019/0008076) in view of Meirav et al. (US 2015/0258488). 
In regards to claim 1, Ghadiri discloses a single-package air conditioner unit (conditioning system 300; Figs. 3A-3C) defining a mutually-perpendicular vertical direction, lateral direction, and transverse direction, the single-package air conditioner unit (Figs. 3A-3C) comprising: a housing (302) defining an outdoor portion (first side portion 309) and an indoor portion (second side portion 311); an outdoor heat (assembly including condenser 328 and fan 330) disposed in the outdoor portion (309) and comprising an outdoor heat exchanger (328) and 
          an outdoor fan (330); an indoor heat exchanger assembly (assembly including DX coil 338 and fan 340) disposed in the indoor portion (311) and comprising an indoor heat exchanger (338) and an indoor fan (340); a compressor (344) in fluid communication with the outdoor heat exchanger (328) and the indoor heat exchanger (338) to circulate a refrigerant (par. 48) between the outdoor heat exchanger (328) and the indoor heat exchanger (338); and 
          a make-up air module (make-up air unit 308) extending from an inlet (inlet via louver 346; Fig. 3C) to an outlet (outlet via a filter 350; Fig. 3C), a make-up air fan (refer to par. 62 for make-up air unit can include a fan). 
         Ghadiri fails to explicitly disclose the inlet of the make-up air module being positioned in the outdoor portion of the housing; the outlet of the make-up air module being positioned outside of the housing; the make-up air module comprising a fan box within the outdoor portion and a plurality of make-up air fans positioned in the fan box, wherein the outlet is positioned above the housing along the vertical direction. 
         However, pars. 58 and 62 of Ghadiri states that the make-up air unit 308 can be located on both sides of the housing 302 or the location can depend, for example, on an overall size of the housing 302 and available space within the housing 302, depending on other components of the system 300, therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would have clearly recognized the inlet and outlet of the make-up air module of Ghadiri could have been rearranged so as to be the inlet of the make-up air module to be positioned in the outdoor portion of the  to be positioned outside of the housing, and the outlet to be positioned above the housing along the vertical direction in order to supply replenishment air continuously or periodically to the housing during operation of the system (refer to par. 59 of Ghadiri).
         Further, rearrangement of parts only involves routine skill in the art. MPEP § 2144.04(VI)(C) (citing In re Japikse, 181 F.2d 1019, 86 U.S.P.Q. (BNA) 70 (C.C.P.A. 1950) (in this case: switch placement).
       Meirav teaches a HVAC system (100, refer to Fig. 2B), wherein a plurality of make-up air fans (an array of booster fans 184; refer to par. 68) positioned in the fan box (second housing 142).
         It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ghadiri’s system such that a plurality of make-up air fans positioned in the fan box as taught by Meirav, in order to force airflow through (refer to par. 78 of Meirav).  
In regards to claim 2, Ghadiri as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Ghadiri teaches wherein the outlet of the make-up air module (308) is aligned with a front surface of the housing (302), (as can be seen in Fig. 3).  
In regards to claim 3, Ghadiri as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Ghadiri teaches wherein the outlet of the make-up air module (308) is in direct fluid communication with an ambient environment (outside air) immediately around the air conditioner unit (refer to par. 9; make-up or replenishment air, from outside; Fig. 3).  
In regards to claim 4, Ghadiri as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Meirav teaches wherein the plurality of make-up air fans (as Ghadiri modified by Meirav; an array of booster fans 184; refer to par. 68 of Meirav) are positioned and configured for parallel flow (parallel airflow paths; refer to par. 52 of Meirav).  
In regards to claim 7, Ghadiri meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly teach wherein the inlet of the make-up air module is defined by an open bottom end of the fan box and the inlet is in direct fluid communication with the outdoor portion to draw outside air from within the housing directly into the make-up air module at the inlet of the make-up air module.  
         Meirav teaches a HVAC system (100, refer to Fig. 1A), wherein the make-up air module (140; Fig. 1A) comprises an inlet (an outdoor air inlet 144) defined by an open bottom end of the fan box (142) and the inlet is in direct fluid communication with the outdoor portion (left side of housing 12) to draw outside air (130) from within the housing (first housing 12) directly into the make-up air module (140) at the inlet (144) of the make-up air module (refer to par. 92; Fig. 1A).  
         It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ghadiri’s system such that the make-up air module to have an inlet defined by an open bottom end of the fan box and the inlet to be in direct fluid communication with the outdoor portion to draw outside air from within the housing directly into the make-up air module at the inlet of the make-up air module as taught by Meirav, in order to intake fresh air 130 from the outside, for supplementing the indoor air (refer to par. 92 of Meirav).  
In regards to claim 12, Ghadiri as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Ghadiri further comprising an air filter (350) in the outlet of the make-up air module (308; as can be seen in Fig. 3C).  
In regards to claim 13, Ghadiri discloses a single-package air conditioner unit (air conditioning system 300; Figs. 3A-3C), comprising: a housing (302) defining an outdoor portion (first side portion 309) and an indoor portion (second side portion 311); an outdoor heat exchanger assembly (assembly including condenser 328 and fan 330) disposed in the outdoor portion (309) and comprising an outdoor heat exchanger (328) and 
          an outdoor fan (330); an indoor heat exchanger assembly (assembly including DX coil 338 and fan 340) disposed in the indoor portion (311) and comprising an indoor heat exchanger (338) and an indoor fan (340); a compressor (344) in fluid communication with the outdoor heat exchanger (328) and the indoor heat exchanger (338) to circulate a refrigerant (par. 48) between the outdoor heat exchanger (328) and the indoor heat exchanger (338); and 
          a make-up air module (make-up air unit 308) extending from an inlet (inlet via louver 346; Fig. 3C) to an outlet (outlet via a filter 350; Fig. 3C), the make-up air module comprising a make-up air fan (refer to par. 62 for make-up air unit can include a fan). 
         Ghadiri fails to explicitly disclose the inlet of the make-up air module being positioned in the outdoor portion of the housing; the outlet of the make-up air module being positioned outside of the housing; the make-up air module comprising a plurality of make-up air fans.  
 to be positioned outside of the housing, in order to supply replenishment air continuously or periodically to the housing during operation of the system (refer to par. 59 of Ghadiri).
         Further, rearrangement of parts only involves routine skill in the art. MPEP § 2144.04(VI)(C) (citing In re Japikse, 181 F.2d 1019, 86 U.S.P.Q. (BNA) 70 (C.C.P.A. 1950) (in this case: switch placement).
       Meirav teaches a HVAC system (100, refer to Fig. 2B), wherein a plurality of make-up air fans (an array of booster fans 184; refer to par. 68) positioned in the fan box (second housing 142).
         It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ghadiri’s system such that a plurality of make-up air fans positioned in the fan box as taught by Meirav, in order to force airflow through (refer to par. 78 of Meirav).  
In regards to claim 14, Ghadiri as modified meets the claim limitations as disclosed above in the rejection of claim 13. Further, Ghadiri teaches wherein the outlet is positioned above the housing and the outlet of the make-up air module (308) is in direct (outside air) immediately around the air conditioner unit (refer to par. 9; make-up or replenishment air, from outside; Fig. 3).  
In regards to claim 15, Ghadiri as modified meets the claim limitations as disclosed above in the rejection of claim 13. Further, Meirav teaches wherein the plurality of make-up air fans (as Ghadiri modified by Meirav; an array of booster fans 184; refer to par. 68 of Meirav) are positioned and configured for parallel flow (parallel airflow paths; refer to par. 52 of Meirav).  
In regards to claim 17, Ghadiri as modified meets the claim limitations as disclosed above in the rejection of claim 13. Further, Ghadiri teaches wherein the inlet of the make-up air module (308) is in direct fluid communication with the outdoor portion (309) to draw outside air from within the housing directly into the make-up air module (308) at the inlet of the make-up air module (as can be seen in Fig. 3C).  
In regards to claim 18, Ghadiri as modified meets the claim limitations as disclosed above in the rejection of claim 13. Further, Ghadiri teaches wherein the make-up air module (308) extends through an external surface of the housing (302), (as can be seen in Fig. 3C).     
In regards to claim 19, Ghadiri as modified meets the claim limitations as disclosed above in the rejection of claim 18. Further, Ghadiri teaches wherein the external surface of the housing (302) is a vertically-facing surface (as can be seen in Fig. 3C).   

Claims 5  and 20 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Ghadiri et al. (US 2019/0008076) in view of Meirav et al. (US 2015/0258488), further in view of Rissler (US 2018/0335223).
In regards to claim 5, Ghadiri as modified meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly teach further comprising a resistance heater, wherein the compressor is a variable-speed compressor, and wherein each make-up air fan of the plurality of make-up air fans is a variable-speed fan, the air conditioner unit operable in a cooling mode wherein the compressor operates at a first speed and a dehumidification mode wherein the compressor operates at a second speed less than the first speed while the plurality of make-up air fans are activated and the resistance heater is activated.  
        Further, Rissler teaches further comprising a resistance heater (heater banks 60), wherein the compressor (34) is a variable-speed compressor (refer to par. 27), and wherein each make-up air fan (92) of the plurality of make-up air fans (as Ghadiri modified by Meirav; an array of booster fans 184; refer to par. 68 of Meirav for plural of fans) is a variable-speed fan (controlled fan speed; refer to par. 40),
          the air conditioner unit (10) operable in a cooling mode (refer to par. 26) wherein the compressor operates at a first speed (refer to par. 27; compressor 34 operated at various speeds depending on the current air conditioning needs) and a dehumidification mode (refer to par. 38) wherein the compressor operates at a second speed (refer to par. 27; compressor 34 operated at various speeds depending on the current air conditioning needs) while the plurality of make-up air fans are activated  (refer to par. 38; auxiliary system 90 which includes auxiliary fan 92, can be operated in a dehumidification mode) and the resistance heater (60) is activated (refer to par. 31, heater 60 operated as desired to produce heat).
         Further, Rissler teach in par. 27 that compressor 34 operated at various speeds depending on the current air conditioning needs. In particular, Rissler teaches that compressor 34 may be configured to operate at any speed between a minimum speed, e.g., 1500 revolutions per minute (RPM), to a maximum rated speed, e.g., 3500 RPM to enable efficient operation of air conditioner unit 10, and ensures a comfortable environment within the room (refer to par. 27).       
        Therefore, the compressor operates at a variable speed in different modes or operated at various speeds depending on the current air conditioning needs is recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is to enable efficient operation of air conditioner unit 10, and ensures a comfortable environment within the room (refer to par. 27). 
         Therefore, since the general conditions of the claim, i.e. the compressor operates at a variable speed depending on the current air conditioning needs or modes and design factors involved, were disclosed in the prior art by Rissler, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Ghadiri’s system, by setting the compressor to operate at a second speed dehumidification mode less than the first speed of during cooling mode.
In regards to claim 20, Ghadiri as modified meets the claim limitations as disclosed above in the rejection of claim 19. Further, Rissler teaches wherein the make-up air  damper 149) being mounted to the top wall of the housing (top surface of first housing 12), the door (149) being parallel to the external surface of the housing (12) when the door is in the closed position (as can be seen in Fig. 2A of Meirav).                                                                                                                                               It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rissler’s system such that the external surface of the housing is an external surface of a top wall of the housing, the door being rotatably mounted to the top wall of the housing, the door being parallel to the external surface of the housing when the door is in the closed position as taught by Meirav, in order to improve the efficiency of the adsorption of contaminants from the indoor air (refer to par. 60 of Meirav).
Claims 6, 9-10 and 16 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Ghadiri et al. (US 2019/0008076) in view of Meirav et al. (US 2015/0258488), further in view of Schneider et al. (US 4,513,809).  
In regards to claim 6, Ghadiri as modified meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly teach wherein the plurality of make-up air fans collectively provide a make-up air flow and the outdoor fan provides an exhaust flow, and wherein the make-up air flow is about five percent of the exhaust flow.  
         Schneider does however teach a make-up system (10; Figs. 1-2), wherein the plurality of make-up air fans (fan assemblies) collectively provide a make-up air flow and the outdoor fan (exhaust air fan) provides an exhaust flow, and wherein the make-up air flow is 15% percent of the exhaust flow (refer to col.2, lines 30-33). In particular, Garland teaches that having this arrangement produce positive air pressure in the building, thereby reducing drafts and preventing infiltration (refer to col.2, lines 34-36).       
        Therefore, the make-up air flow in relation to the exhaust flow are recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is the attaining of positive air pressure in the building, thereby reducing drafts and preventing infiltration (refer to col.2, lines 34-36). 
          Therefore, since the general conditions of the claim, i.e. the make-up air flow is controllable in relation to the exhaust flow and design factors involved, were disclosed in the prior art by Schneider, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Ghadiri’s system, by setting the make-up air flow to be about five percent of the exhaust flow. 
In regards to claim 9, Ghadiri as modified meets the claim limitations as disclosed above in the rejection of claim 6. Further, Ghadiri teaches wherein the outlet of the make-up air module (308) is defined by the vent cover (hood 346; Fig. 3C).  
In regards to claim 10, Ghadiri as modified meets the claim limitations as disclosed above in the rejection of claim 6. Further, Ghadiri teaches wherein the vent cover (hood 346) of the make-up air module (308) is mounted on an external surface of the housing (302), (as can be seen Fig. 3C).  
In regards to claim 16, Ghadiri as modified meets the claim limitations as disclosed above in the rejection of claim 13, but fails to explicitly teach wherein the plurality of make-up air fans collectively provide a make-up air flow and the outdoor fan provides an exhaust flow, and wherein the make-up air flow is about five percent of the exhaust flow.           
          Schneider does however teach a make-up system (10; Figs. 1-2), wherein the plurality of make-up air fans (fan assemblies) collectively provide a make-up air flow and the outdoor fan (exhaust air fan) provides an exhaust flow, and wherein the make-up air flow is 15% percent of the exhaust flow (refer to col.2, lines 30-33). In particular, Garland teaches that having this arrangement produce positive air pressure in the building, thereby reducing drafts and preventing infiltration (refer to col.2, lines 34-36).       
        Therefore, the make-up air flow in relation to the exhaust flow are recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is the attaining of positive air pressure in the building, thereby reducing drafts and preventing infiltration (refer to col.2, lines 34-36). 


Claims 8 and 11 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Ghadiri et al. (US 2019/0008076) in view of Meirav et al. (US 2015/0258488) and Rissler (US 2018/0335223), further in view of Conrad (US 2019/0145655).
In regards to claim 8, Ghadiri meets the claim limitations as disclosed above in the rejection of claim 5. Further, Ghadiri teaches wherein the make-up air module (308) comprises a vent cover (hood 346) outside of the housing (as can be seen in Fig. 3C) but fails to explicitly teach a door between the fan box and the vent cover.  
        Conrad teaches an HVAC filtering system (Figs. 1, 3 and 9), wherein the make-up air module (100) comprises a vent cover (corresponding to conduit 10; Fig. 3) outside of the housing (housing of 65; Fig. 9) and a door (corresponding to lid 125; Fig. 3) between the fan box (20) and the vent cover (10).  
         It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ghadiri’s system to include a vent cover outside of the housing and a door between the fan box and the vent cover as (refer to par. 99 of Conrad).  
In regards to claim 11, Ghadiri as modified meets the claim limitations as disclosed above in the rejection of claim 8. Further, Ghadiri wherein the external surface of the housing (302) is a vertically-facing surface and the vent cover (hood 346) is mounted to the housing atop the housing (308; as can be seen in Fig. 3C).    

                                       Response to Arguments
Applicant's arguments filed on 12/17/2021 have been considered but are moot because
the arguments do not apply to the newly cited reference.
The amended claims not taught by the previously cited references are taught by newly cited reference of Ghadiri et al. (US 2019/0008076).  
                                                  
                                                         Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T/Examiner, Art Unit 3763

/CASSEY D BAUER/Primary Examiner, Art Unit 3763